DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2021 has been entered.
The instant Office Action includes an Examiner’s Amendment.  With regard to the claims dated 06/28/2021, claims 17 - 27 were presented for examination.  Claims 17 – 27 were new.  Claims 1 - 16 were cancelled.  After Examiner’s amendment, claims 17, 19 – 20, 22 and 24 – 27 are presented for examination.  Claims 1 – 16, 18, 21 and 23 are cancelled.  Claims 17, 19 – 20, 22, 24 and 27 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Replacement Drawing Sheet 4/8
Applicant’s change to the drawing is explicitly supported in the disclosure and appears to correct a typographical error.  Therefore the replacement drawing sheet 4/8 is accepted.

Response to Arguments for Claims 1 - 16
Applicant’s cancellation of claims 1 – 16 renders the rejection moot.  Therefore the prior art rejection is withdrawn.

Claim Interpretation
The claims are interpreted under the broadest reasonable interpretation in light of the specification (see MPEP 2111).

With regard to claim 17, it recites “locating a steady state point in the nonlinear curve above which the curve is substantially linear”.  The limitation is interpreted as reasonably encompassing a transition point between a non-steady-state and a steady-state drilling period, such as due to a drill-on or drill-off (see the instant application Page 9 – 10 “The crossplot 90 shows the nonlinear relationship of TOB and WOB when drilling starts during a drill-on period or pauses or ends during a drill-off period up to a steady-state point ( e.g., as demarcated by an intersection of the crossplot 90 with a line 98).”)

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Streinz on 08/26/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

	17. (Currently Amended)	A method for estimating a parameter related to drill bit wear during a subterranean drilling operation, the method comprising:
	(a)	rotating a drill bit in a wellbore to drill into a subterranean formation, the drill bit having an unknown bit wear;
	(b)	measuring a set of corresponding weight on bit (WOB) and torque on bit (TOB) values while rotating in (a), the set measured when WOB and TOB values ramp up from lower values after a pause in drilling or ramp down from higher values as drilling pauses, said measurements made at a frequency of at least 1 Hz during said ramp up or ramp down;
	(c)	fitting a nonlinear curve to a cross plot of the measured set of WOB and TOB values, the cross plot having TOB on the ordinate and WOB on the abscissa; 
	(d)	evaluating the nonlinear curve to obtain the parameter related to drill bit wear, said evaluating including locating a steady state point in the nonlinear curve above which the curve is substantially linear, wherein the parameter related to drill bit wear is equal to a WOB value at the steady state point and is a product of a rock strength 𝜀 of the subterranean formation and an area of a wear flat             
                
                    
                        A
                    
                    
                        w
                    
                
            
         on the drill bit, the area of the wear flat being indicative of the drill bit wear;  
	(e)	resuming drilling using a weight on bit above the WOB value at the steady state point; 
	(f)	measuring a rate of penetration of drilling (ROP), a rotation rate of the drill bit (RPM), the TOB, and the WOB while drilling in (e); 
	(g)	processing the ROP and the RPM measured in (f) and the parameter related to drill bit wear obtained in (d) to compute a modeled WOB and a modeled TOB at a plurality of estimated values of the area of the wear flat; and 
(h)	comparing the modeled WOB and the modeled TOB computed in (g) and the WOB and TOB measured in (f) at each of the values of the area of the wear flat to determine a likelihood of each area of the wear flat being correct.

	18. (Canceled)	 

	19. (Currently Amended)	The method of claim 17, wherein (d) further comprises: 𝜀            
                
                    
                        A
                    
                    
                        w
                    
                
                (
                1
                -
                μ
                ζ
                )
            
        , wherein             
                μ
                ζ
            
         represents the at least one friction parameter. 

	20. (Currently Amended)	The method of claim 17, 
	            
                ε
            
         from a logging measurement performed while drilling in (a); and 
	obtained rock strength 
	 
	21. (Canceled)	
	 
	22. (Currently Amended)	The method of claim 17, 
	at least a subset of the corresponding WOB and TOB values are measured in a downhole tool in (b),
	said measurement frequency is higher than an immediately available data transfer rate of a telemetry system associated with the downhole tool; 
	the at least one of the WOB values and the TOB values measured in the downhole tool are transmitted to a surface location by the telemetry system during said resumed drilling in (e), wherein said fitting and said evaluating in (c) and (d) are performed at the surface location. 


	
	24. (Currently Amended)	The method of claim 17, 
	(i)	repeating (f), (g), and (h) at a plurality of depths in the wellbore to generate a matrix of likelihoods, the matrix of likelihoods being a two dimensional matrix of the likelihood values computed in (h) as a function of the depth and the area of the wear flat. 

	27. (Currently Amended)	The method of claim 17, 
	(i)	processing the ROP, the RPM, the TOB, and the WOB measured in (f) in combination with an area of the wear flat having a highest likelihood of being correct to compute a formation strength. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 17 limitation “(f) measuring a rate of penetration of drilling (ROP), a rotation rate of the drill bit (RPM), the TOB, and the WOB while drilling in (e); (g) processing the ROP and the RPM measured in (f) and the parameter related to drill bit wear obtained in (d) to compute a modeled WOB and a modeled TOB at a plurality of estimated values of the area of the wear flat; and (h) comparing the modeled WOB and the modeled TOB computed in (g) and the WOB and TOB measured in (f) at each of the values of the area of the wear flat to determine a likelihood of each area of the wear flat being correct”, in combination with the remaining elements and features of the 

Aldred et al. (GB 2479383) teaches segment data and fit model, and then assign probability to segmentation (see Abstract).  However does not teach to determine likelihood of areas of wear flat being correct.

Tunc et al. (US 2015/0247396) teaches fitting a line to real-time drilling measurements in a sliding window, where DOC = ROP/RPM (see Figure 5 and Paragraph 60 - 61).  However does not teach to determine likelihood of areas of wear flat being correct.

Chinnam et al. “Autonomous Diagnostics and Prognostics Through Competitive Learning Driven HMM-Based Clustering” teaches log-likelihood of a measurement sequence is determined (see Page 2467, Left).  However does not teach to determine likelihood of areas of wear flat being correct.

Ertunc et al. “Real Time Monitoring of Tool Wear Using Multiple Modeling Method” teaches selecting the model that gives the highest probability to indicate the wear status of a drilling tool (see Page 689, Right).  However does not teach to determine likelihood of areas of wear flat being correct.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129